Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 14 Jan 2021 have been fully considered but they are not persuasive. 

Applicant has argued that the technique of Pallari leaves out the creation of molds and focuses instead on the direct use of additive manufacturing to construct a prothesis piece. This does not appear to be correct. Pallari teaches that the molds (3 and 3’) may be made via additive manufacturing (see [0093]-[0096] for the overall process). [0093] of Pallari teaches: 
The overmolding process may for instance comprise the steps of designing a mold around the lattice structure, manufacturing said mold, placing said lattice structure inside said mold, filling said mold with polymer material, allowing the polymer to set around and impregnate said lattice structure and removing the mold, thereby providing a free-form composite structure. In preferred embodiments, the mold is manufactured via additive manufacturing.
	
	As shown above, Pallari teaches that the mold (3 and 3’) is designed around the lattice structure and the mold is created via additive manufacturing ([0093]). The lattice structure is designed via a digital model of the patient ([0094]-[0095]) and by implication the mold is also designed based upon the digital model of the patient (see Fig. 2 showing 
Therefore, Pallari contemplates printing ... the mold for the patient by using the digital model of the mold. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the term “fitting, by the computing device, the printed mold with polymer materials to construct a separate piece for the patient.” Presumably this should be “filling … the printed mold with polymer materials.” The portions cited showing support for this amendment ([0105], [0114], [0122], [0151]-[0153] and Figs. 2C-2E) do not appear to explicitly or implicitly show a “fitting, by the computing device, the printed mold with polymer materials.” Presumably fitting the printed mold with polymer materials involves pouring/filling/investing the polymer materials into the mold, such as is explicitly referenced in [0005], [0012], [0124], [0143], [0145], [0166], [0174], and [0180] of Applicant’s specification. 
A cited portion of the specification teaches a trimming step ([0152]), but the specification does not appear to implicitly or explicitly teach fitting the printed mold with polymer materials via the computing device. 
A call was made to Zi Yie on 1 March 2021 regarding this discrepancy, but this did not result in the examiner reaching Mr. Yie. 

Appropriate correction is required.


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4 and 6-7 is/are rejected under 35 U.S.C. 102 as being anticipated by Pallari et al. (US Pub No 20140163445 A1, cited in an IDS submitted 10 April 2018, hereinafter “Pallari”).

Alternatively, claims 1-4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pallari in view of Chui et al. (US Pub No 2016/0106536 A1, hereinafter “Chui”).

Regarding claim 1, Pallari teaches a method of forming digitally sculpted molds (see Fig. 2; [0022] teaches a bottom half and top half of a mold, 3 and 3’; see [0093] teaching the creation of molds via additive manufacturing and designed around the design of the lattice), the method comprising: 
receiving by a computing device ([0056] teaches creating the digital file to make an object via additive manufacturing through computer programs such as CAD), scan data from a 
generating, by the computing device ([0056] teaches creating the digital file to make an object via additive manufacturing through computer programs such as CAD), a digital model of the mold ([0056] teaches creating the digital file to make an object via additive manufacturing through computer programs such as CAD) based upon the scan data ([0093]-[0095] teaches designing a mask based upon the scanned images), the scan data including a plurality of images ([0094] teaches that “patient specific images” are obtained) of the patient from multiple angles ([0094] teaches that a 3D representation of the subject is made, necessarily in order to create a 3D representation you need a second angle/reference point to create the third dimension) captured using a photogrammetry system ([0085] teaches the use of a handheld laser scanner), 
printing ([0052] teaches additive manufacturing, AM, to print the structures), by the computing device (see [0056] teaching the computation related to AM), the mold for the patient ([0096] teaches the mold parts are printed by AM; see [0093] teaching creating the mold via a design of the mold of the area of the body part to be covered) by using the digital model of the mold ([0096] teaches manufacturing parts of the designed mask via additive manufacturing; see Fig. 2 showing mould parts 3’and 3; [0093] teaching creating the mold via a design of the mold of the area of the body part to be covered), 
and fitting ([0093] teaches overmolding comprises the step of designing a mold of the area of the body part to be covered by the free-form structure; [0003] teaches that it is essential that a mask be a good fit; [0041] teaches making freeform structures to fit the surface of a body part), by the computing device ([0093] teaches “designing a mold around the lattice structure” which is then printed via additive manufacturing by the computing device; [0094] also teaches 

Creating the 3D model of Pallari requires images taken from more than one angle to create a third dimension. However, even in the case that images taken at multiple angles is not inherent in Pallari, images taken at multiple angles would have been obvious in view of Chui. 
Chui teaches 3D printing a prosthesis using images of a patient obtained via an MRI or CT scanning ([0009]). Such MRI scans are taken via multiple angles of a patient. 
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the scanning mechanism of Pallari and the MRI scanning of Pallari. Chui teaches that using MRI/CT allows for a realistic simulation environment to test the suitability of a designed prosthesis, and a person having ordinary skill in the art at the time of filing would have found it desirable in that regard. 

Regarding claim 2, Pallari teaches electronically receiving, by the computing device, an image related to a reference image of the patient ([0094] teaches that the images may be manipulated and that an electronic representation of the patient is presented; [0101] teaches that a structure may be made identical to a missing body part), and wherein creating the digital model 

Regarding claim 3, Pallari teaches further comprising electronically removing by the computing device artifacts from the scan data from the topographic scan of the patient ([0094] teaches manipulating and cleaning up the scanned images).

Regarding claim 5, Pallari teaches that patient images may be captured by a medical practitioner or technician ([0094]).
However Pallari does not explicitly teach electronically receiving by the computing device data from a CT scan or MRI of a patient, and wherein creating the digital model of the mold is further based on the data from the CT scan or MRI of the patient.
In the same field of endeavor Chui teaches that a 3D printing a prosthesis using images of a patient obtained via an MRI or CT scanning ([0009]). 
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the patient images of Pallari with the CT and MRI images of Chui. Chui teaches that images may be obtained via a medical practitioner or technician ([0094]). CT and MRI images are just one of a few imaging techniques that can be used by medical practitioners or technicians in a clinical setting (see [0098] of Chui teaching that one or more clinical devices may be used). 

Regarding claim 6, Pallari teaches wherein the digital model ([0093] also teaches designing a mold around the free-form structure; [0095] teaches designing a free-form basic 
the method further comprises printing the scaffolding from the polymer materials ([0057] teaches suitable polymer materials of which the scaffold/lattice may be printed), and at least partially covering the scaffolding with the coating ([0006] describes 3D printing and covering with a coating; see [0093]-[0096]).

Regarding claim 7, Pallari teaches the method of claim 6, further comprising: defining a mold cavity (see Fig. 2) positioning the scaffolding in the mold cavity ([0093] teaches placing the lattice in the mold); filling the mold cavity with a silicone material ([0093] teaches filling the mold with polymer; [0006] and [0061] teaches that the coating material may be silicone); and curing the silicone material to form the coating ([0093] teaches allowing the polymer to set around the lattice).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pallari, or Pallari in view of Chui, in view of Robar (US Pub No 20190282832 A1, hereinafter “Robar”). 


However, in the same field of endeavor Robar teaches that a radiation bolus may be 3D printed to patient-specific dimensions ([0020]). 
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the teachings of Pallari and Robar, as Pallari teaches that its method may be used for damaged or undamaged skin surfaces and to deliver treatment agents to the skin ([0100]). A radiation bolus is used to facilitate the administration of radiation treatment to skin surfaces. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pallari, or Pallari in view of Chui, in view of Gerstle et al. (US Pub No 20150343709 A1, hereinafter “Gerstle”). 

Regarding claim 9, Pallari fails to teach wherein the digital model of the mold represents the pre-surgical model, and the method further comprises forming a surgical guide based in part on the pre-surgical model.
However, in the same field of endeavor Gerstle teaches that patient image data may be used to print prosthetics or cutting guides and models for healthcare providers. 
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the burn mask/prosthetic of Pallari and the prosethtic/cutting guide of Gerstle. Gerstle teaches that the 3D-printed device taught therein may be applied to customized facial implants ([0007]). Thus, a person having ordinary skill in the art at the time of filing would . 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pallari, or Pallari in view of Chui, in view of Liff (US Pat No 4,941,212, cited in an IDS submitted 10 April 2018, hereinafter “Liff”)

Regarding claim 10, Pallari teaches the digital model of the mold represents the burn mask (see Fig. 1; [0070]; see [0093]-[0096]). Pallari fails to teach wherein printing a portion of the burn mask includes printing a three-dimensional model of the topographical scan of the patient and forming a pliable plastic sheet over the three-dimensional model in a thermoforming or vacuum forming machine.
However, in the same field of endeavor Liff teaches that a mask may be thermoformed by applying a plastic sheet on the surface of the mask (see Fig. 6-7 showing polyethylene sheet 48 vacuum formed to a mask mold 32 in a vacuum forming machine 47). 
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the burn mask of Pallari with the plastic vacuum forming of Liff. Liff teaches that a plastic sheet formed on top of the mask may be engineered to provide flexibility and mobility to the mask, if required, or may thicker to provide rigidity where flexibility is not desired (col. 5 ll. 7-26). Thus, a person having ordinary skill in the art at the time of filing would have found it desirable to use a plastic cover sheet to optimize the flexibility of the mask. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748        

                                                                                                                                                                                                
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742